     Case 7:19-cr-00003-WLS-TQL Document 107 Filed 08/10/21 Page 1 of 1




                          IN THE UNITED STA TES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                   VALDOSTA DIVISION


        UNITED STATES OF AMERICA

                       vs.                              NO.    7:19-CR-00003-002 (WLS)

       KIERA KEANN COOKSEY



                  ORDER TO AMEND RELEASE CONDITION
        On June 25, 2020, the Court entered an Order setting conditions of Defendant's release.
(Doc. 80). That order placed the defendant with a third-party custodian, her aunt Angela Lovejoy.
For good and sufficient cause shown to the Comt, it is ordered that Angela Lovejoy be removed as a
third-party custodian. The remainder of that Order continues in full force and effect, with the
addition of the following condition:

The defendant is placed in the custody of Taryn McCoy, of 6746 Georgia Highway 202,
Thomasville, Georgia, who agrees to (a) supervise the defendant, (b) use every effort to assure the
defendant's appearance at all court proceedings, and (c) notify the court immediately if the
defendant violates a condition of release or is no longer in the custodian's custody




       so ORDERED, this       'l&. day of a~/4 o..z.;.


                                                   w. LOUISSANDS
                                                   SENIOR U.S. DISTRICT JUDGE
